Citation Nr: 1624245	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  09-17 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for laceration of the flexor tendon of the right middle finger, rated as 10 percent disabling.

2.  Entitlement to a compensable rating for left inguinal hernia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1978 to September 1982, and from October 1982 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

In April 2010, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer available to render a decision in the appeal.  In October 2010, the Board remanded the appeal for evidentiary development.

In January 2016, the Veteran was notified of his right to another hearing as the VLJ that conducted the prior hearing was not available to participate in a decision in this appeal.  In March 2016, he submitted written correspondence indicating that he had no additional evidence to present, and requesting that the Board adjudicate the appeal as soon as possible.  He has not requested another Board hearing.  

After further review, the Board finds that the record raises the issue of entitlement to service connection for disability of the right upper extremity.  See Veteran's statement dated in July 2007 (discussing pain extending "at times to my elbow and even my shoulder"); Veteran's statement dated in November 2010 (requesting a separate evaluation for right upper extremity pain).  As the Board does not have jurisdiction over this issue, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 




FINDINGS OF FACT

1.  The Veteran's laceration of the flexor tendon of his right middle finger has been manifested by pain, weakened grip, restricted motion, and decreased dexterity, with an overall disability picture manifested by impairment that is no more than moderate in degree.

2.  The Veteran's left inguinal hernia has not been operated on, and has been shown to be small, reducible, and remediable.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for laceration of the flexor tendon of the right middle finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5307 (2015).

2.  The criteria for a compensable rating for left inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, VA's duty to notify was satisfied by letters mailed to the Veteran in July 2007 and September 2007.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims herein decided.  Specifically, the Veteran's in-service and post-service medical records have been obtained, as have private medical records pertinent to his right middle finger disability and left inguinal hernia residuals.  In compliance with the Board's October 2010 remand directives, updated VA outpatients records have been added to the record and have been reviewed.  The Veteran has not indicated that there are any outstanding records that are pertinent to his claims.

In addition, the Veteran was afforded VA examinations in September 2007, December 2013, January 2014, and March 2014 in connection with his claims.  The reports from these examinations, considered collectively, indicate that the examiners reviewed the claims file, performed the appropriate testing, recorded the results, and elicited a medical history with respect to the Veteran's symptoms and the functional limitations resulting therefrom.  The Board finds that these examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The lay and medical evidence does not reflect a material increase of disability since the most recent VA examinations.  As such, additional examination is not warranted.

During the April 2010 Board hearing, the VLJ clarified the issues on appeal, questioned the Veteran as to potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Principles of Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Laceration of the Flexor Tendon of the Right Middle Finger

The Veteran contends that he is entitled to an increased rating for residuals of a right middle finger disability.  He is currently in receipt of a 10 percent rating under Diagnostic Code 5307.  38 C.F.R. § 4.73.  In July 2007, he filed the instant claim for an increased rating.

Diagnostic Code 5307 addresses Group VII muscle injuries.  Group VII involves the muscles of flexion of the wrist and fingers and muscles arising from the internal condyle of the humerus: flexors of the carpus and long flexors of fingers and thumb; pronator.  For the dominant extremity, as in this case, a noncompensable (0 percent) rating is assigned for slight impairment of muscle function, a 10 percent rating is assigned for moderate impairment, a 30 percent rating is assigned for moderately severe impairment, and a 40 percent rating is assigned for severe impairment.

The classifications of slight, moderate, moderately severe, or severe under Diagnostic Code 5307 are described in 38 C.F.R. § 4.56(d).  Slight impairment of muscles stems from a simple wound of a muscle without debridement or infection.  It heals with good functional results, is superficial, results in minimal scarring, and shows no impairment of function or retained metallic fragments in the muscle tissue.  There are no cardinal signs of muscle disability.  See id. at (c) (for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement).

For moderate impairment, the type of injury is "through and through" or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residual debridement or prolonged infection.  The record of moderate muscle impairment would show consistent complaint of one or more of the cardinal signs and symptoms of muscle disability; particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings are entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance; or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Characteristics of moderately severe impairment include: through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints would include evidence showing hospitalization for a prolonged treatment for wound; record of consistent complaint of cardinal signs and symptoms of muscle disability; and evidence of inability to keep up with work requirements.  Objective findings include entrance and (if present) exit scars through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; and impacted strength and endurance.

Characteristics of severe muscle impairment include all of the above, plus: evidence of wounds due to large or multiple missiles; shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts; intermuscular binding and scarring; consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe injuries; ragged, depressed, and adherent scars indicating wide damage to muscle groups; loss of deep fascia on palpation, loss of muscle substance, or soft, flabby muscles in wound area; muscles swell and harden abnormally in contraction; severe impairment of strength, endurance, or coordinated movements.  If present, the following are also signs of severe muscle disability: X-ray evidence of multiple scattered foreign bodies; adhesion of scars; diminished muscle excitability to pulsed electrical current; atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile; or induration or atrophy of an entire muscle following simple piercing by a projectile.

A Note to Diagnostic Code 5307 explains that the hand is so compact a structure that isolated muscle injuries are rare being nearly always complicated with injuries of bones, joints, tendons, etc.  Accordingly, the condition should be rated on limitation of motion, minimum 10 percent.

The record shows that a large crate fell on the Veteran's right hand severing the flexor tendon of his right middle finger during service in 1991.  He underwent surgery at Balboa Naval Hospital to repair the damage to his tendon.  

In a July 2007 statement, the Veteran reported pain and discomfort in his right hand which he attributed to his service-connected right middle finger disability.  He reported that he could not grip small objects such as a screwdriver, and if he gripped anything too tightly, a sharp pain occurred in his hand and wrist and his hand and wrist would become immediately unusable.  He noted that any sustained or repetitive activity or even mild gripping, as in driving, resulted in his hand being stiff and nearly unusable the following day and sometimes for several days thereafter.  He reported that the pain also extended to his wrist and at times to his elbow and even his shoulder.

On VA examination in September 2007, the Veteran reported that a crate fell on his right hand while on active duty, severing his flexor tendon in the middle finger of his right hand.  He had surgery to repair the tendon.  Since then, he reported on and off pain and cramps in the right hand, especially when making a fist or gripping objects.  The examiner noted that there was a decreased right hand strength and dexterity, with additional symptoms including pain, limited motion, locking, stiffness, and flare-ups.  The examiner noted that the Veteran's right hand tired easily, and was productive of pain upon twisting or holding objects, for example a wrench.  No ankylosis, deformity, or amputation of the right middle finger was noted.  X-ray testing revealed no abnormalities.  The examiner observed a zigzag healed scar on the right middle finger and palmar area.

On range of motion testing, flexion of the injured finger was 0 to 80 degrees, with additional loss of motion due to pain at 70 degrees.  The examiner observed that there was a gap of less than one inch between the injured finger and the proximal transverse crease of the palm on maximal flexion of the finger.  In terms of functional impact, the examiner noted that the Veteran's right middle finger disability had significant effects on occupational activities and moderate effects on daily activities, manifested by decreased mobility, decreased manual dexterity, problems with lifting and carrying, and pain.

The RO denied the claim in March 2008.  In his February 2009 notice of disagreement, the Veteran reported that the September 2007 VA examination took place on his "best day," and consequently that it was not indicative of his day-to-day problems.

During his April 2010 Board hearing, the Veteran's representative noted that the Veteran's "right middle finger was almost curled up like he's making a fist with the rest of his hand but the rest of his fingers are extended."  The representative stated that the finger was "pretty much ankylosed," and contested the findings of the VA examiner, saying "She [the examiner] did nothing."  However, the Veteran acknowledged that he could move his middle finger but that it was difficult to move, possibly due to nerve damage.  The Veteran testified that he had pain not only in his right middle finger but also in his wrist and right arm.

In November 2010, the Veteran submitted an April 2009 evaluation from a private care provider.  The report shows the Veteran's reports of right middle finger pain, inability to fully create a fist, inability to grip objects for prolonged periods, a feeling of weakness, impaired coordination, and early onset of fatigability.  Range of motion testing of the right middle finger appears to show flexion from 0 to 50 degrees.  The examiner included several general statements about flexor tendon injuries and resulting symptoms, and observed that, in his estimation, the treatment and surgery the Veteran received following his in-service injury was improperly done.  The result was that the Veteran's right middle finger was "for all intents and purposes . . . a hindrance in the performance of his daily functions."

Also in November 2010, the Veteran submitted a statement reiterating his belief that the September 2007 VA examination was inadequate.  He requested a neurological examination.  He also requested that his wrist, forearm, and palm symptoms be separately evaluated.  He stated that his right hand was "mostly useless, especially after trying to use it for more than a few minutes at a time for even simple non-strenuous tasks."

In April 2011, the Veteran's wife reported that the Veteran's right middle finger was "crippled" and sometimes hurt so badly that he was unable to open container lids that required turning.  She stated that his finger was "getting weaker and weaker by the day."

On VA muscle examination in December 2013, the Veteran reported that he had lost full motion and use of his right middle finger.  On reviewing the claims file, the examiner noted that the only muscle group involved was the tendon of the flexor digitorum superficialis, part of the forearm flexor muscle (i.e., muscle Group VII).  The examiner observed that the injury was non-penetrating with minimal scarring.  No fascial defects, muscle damage, atrophy, or flaccidity of the hand/finger flexors of the right forearm was noted.  The examiner observed that muscle substance was not affected, and that the Veteran's right middle finger did not exhibit any of the cardinal signs and symptoms of muscle disability.  On physical examination, muscle strength testing of the right wrist and elbow was 5/5.  X-ray testing revealed no evidence of retained metallic fragments in any muscle group.

Range of motion testing revealed limitation of motion with pain, with extension limited by no more than 30 degrees.  On physical examination, the Veteran was able to perform repetitive-use testing with three repetitions without additional limited motion.  The examiner reiterated that there was no muscle damage, atrophy, or flaccidity of the right hand or fingers.  Indeed, there was no objective evidence of any weakness of the right middle finger.  The flexor tendon when palpated was robust and exhibited good resistance and motor strength as the Veteran was resisting the examiner's attempts to extend the finger.  Strength testing was 5/5 (normal) for right hand grip, however the examiner acknowledged that the Veteran had weakened grip, decreased dexterity, and pain on motion of his right hand.

In March 2014, a VA nerve examination was performed during which the Veteran reported his history of right middle finger injury and subsequent tendon repair.  On examination, there was evidence of slightly diminished strength in the Veteran's right hand grip, with decreased pinprick sensation noted on the palmar surface of the right middle finger near or around the linear surgical scar.  X-ray testing revealed degenerative joint disease in the right middle finger.  The examiner concluded that the Veteran had no peripheral nerve injury associated with his right middle finger injury.  Rather, the weakness of his grip was due to the tendon involvement rather than to a nerve weakness.  The examiner noted that the Veteran had some decrease in pinprick sensation at the area of the injury/operation, but this was not due to an injury to a particular nerve but rather to the cutaneous nerves on the skin being cut.  These areas of decreased sensation coincided with the areas of linear scars in the right middle finger and palm.  In summary, the examiner found that the Veteran's manifestations are due to the trauma and tendon injury/repair rather than to a nerve injury.

As noted above, the Veteran's current 10 percent rating contemplates consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, as well as loss of power and small or linear scarring in the affected area.  His 10 percent rating for moderate muscle impairment likewise contemplates restricted motion, decreased dexterity, and pain on motion of the right middle finger.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  Both the Veteran's lay reports and the objective medical findings of record are consistent with this symptomatology.

After careful review, the evidence of record demonstrates that the Veteran's right middle finger disability has been manifested by no worse than moderate muscle impairment.  Initially, the Board notes that the criteria for moderately severe muscle disability contemplates a "through and through" or deep penetrating wound, which is not applicable here.  In addition, there is no evidence that the Veteran's initial tendon injury or subsequent surgical repair was productive of debridement, prolonged infection, sloughing of soft parts, or intermuscular scarring.  In terms of objective findings, there is no evidence of loss of deep fascia, muscle substance, atrophy, or muscle firmness at any time during the appeal period.  Rather, objective findings on examination, including most recently in December 2013, have revealed no fascial defects, muscle damage, atrophy, or flaccidity of the hand/finger flexors of the right forearm muscle group.  See 38 C.F.R. § 4.56(b).

The Board accepts the Veteran's lay reports of pain, restricted motion, weakness, flare-ups, and decreased dexterity in his right hand.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, as there is simply no evidence, lay or medical, of muscle atrophy or damage to the extent contemplated under the criteria for a 30 percent rating, the Board finds that his lay statements, in light of the entire record, do not support a higher rating for Group VII muscle disability.  See 38 C.F.R. § 4.56(b).

The Board acknowledges the Veteran's contentions that his right middle finger and hand symptoms are nerve-related, and should be rated accordingly.  However, 38 C.F.R. § 4.55(a) holds that muscle injuries will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  Thus, even assuming the Veteran's right middle finger symptoms are a function of both nerve and muscle impairment, separate ratings cannot be assigned.  Moreover, the Board notes that the March 2014 VA nerve examination report attributed the Veteran's symptoms to his tendon injury, not to any nerve damage.  (To the extent the Veteran avers entitlement to disability compensation for additional upper extremity disability, the Board has referred that claim to the AOJ for adjudication.)

In addition, the Board has considered whether the Veteran is entitled to higher ratings under alternative rating criteria, specifically Diagnostic Codes 5226 and 5229 governing limitation of motion of the middle finger.  See 38 C.F.R. § 4.71(a).  However, as these Diagnostic Codes each provide a maximum 10 percent schedular rating, and as the Veteran is already in receipt of a 10 percent rating, an alternative rating under either Diagnostic Code would be of no benefit.  Moreover, as limitation of motion is contemplated by both rating criteria, a separate rating under either of these Diagnostic Codes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14; see also 38 C.F.R. § 4.73, Diagnostic Codes 5307-5309, Note.

The Board has also considered whether a separate compensable rating is warranted for the Veteran's surgical scar.  In this regard, the VA examination reports of record indicate that he has minimal scarring on his right middle finger, with slightly decreased pinprick sensation.  There is no evidence to suggest (and the Veteran has never reported) that this scar is painful, tender, or unstable.  As the evidence demonstrates a superficial, nonlinear scar that is neither painful nor unstable, and that is less than 929 square centimeters, a separate compensable rating under either Diagnostic Code 7804 or Diagnostic Code 7802 is not warranted.  See 38 C.F.R. § 4.118.

In sum, the Board finds that the Veteran's right middle finger disability is productive of no more than moderate muscle impairment.  The criteria for a higher rating have not been demonstrated.  Accordingly, the claim for an increased rating must be denied.

Left Inguinal Hernia

The Veteran contends that he is entitled to an increased rating for his left inguinal hernia.  He is currently in receipt of a noncompensable rating under Diagnostic Code 7338.  38 C.F.R. § 4.114.  In July 2007, he filed the instant claim for an increased rating.

Diagnostic Code 7338 provides a noncompensable rating for an inguinal hernia that is small, reducible, or without true hernia protrusion.  A noncompensable rating is also warranted for a hernia that has not been operated on, but that is remediable.  A 10 percent rating is warranted for postoperative, recurrent, readily reducible hernia that is well supported by truss or belt.  A 30 percent rating requires a small, postoperative, recurrent, or irremediable hernia that is not well supported by a truss, or not readily reducible.  A 60 percent rating requires a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and is not readily reducible, when considered inoperable.

In a July 2007 statement, the Veteran reported having difficulty defecating, as immediately afterward he had frequent severe pain in his anus.  He described the pain as a severe cramping feeling, which generally moved to his groin area after lying down.  He noted that this also happened when lifting something as light as his 26-pound, one-year-old daughter.  He reported drainage from his anus after any kind of lifting, straining, or bouncing, however slight.

On VA examination in September 2007, the Veteran reported experiencing a bulging mass in the left inguinal hernia area since 1990.  He reported an occasional feeling of something big pushing his behind, and stated that he had a cramping feeling going down into his groin when lifting his daughter.  He also reported pain in the left inguinal area while defecating.  No history of hospitalization or hernia surgical repair was noted.  A diagnosis of left inguinal hernia with protrusion was noted.

On physical examination, the examiner observed that the hernia was approximately 2 cm and was reducible and remediable or operable.  No need for a truss or belt was indicated.  The examiner noted that the Veteran's hernia had a significant occupational impact and a moderate impact on his usual daily activities.

The RO denied the claim in March 2008.  In his February 2009 notice of disagreement, the Veteran seemed to disagree with the RO's finding that his hernia was operable, stating, "If you say my hernia is operable-OPERATE!!!  Otherwise compensate me for my disability."

During his April 2010 Board hearing, the Veteran questioned the findings of the VA examiner, stating, "she didn't even touch me.  She just looked at me."

In March 2011, the Veteran's wife reported that the Veteran had problems with fecal stains from drainage, possibly due to his hernia or his hemorrhoids.  She stated that he was afraid to leave the house due to these symptoms.

On VA examination in January 2014, the Veteran reported intermittent pain associated with his ongoing left inguinal hernia.  He reported that straining and lifting aggravated the size of his hernia.  He denied any past surgeries for hernia repair.  On physical examination, the examiner noted that the Veteran had a small left inguinal hernia which appeared operable, remediable, and readily reducible.  There was no indication for a supporting belt.

After carefully reviewing the evidence, the Board finds that the Veteran's left inguinal hernia symptoms do not warrant a compensable rating.  The record demonstrates that the Veteran has never undergone a hernia repair, and although he has reported pain and irritation in the groin area, as well as difficulty lifting which he attributes to his hernia, the objective medical evidence reflects that his hernia is small, remediable, and readily reducible.  Thus, as there is no credible evidence indicating either (1) that the Veteran has had surgery to remove his hernia, or (2) that his hernia is irremediable, not well supported by truss, or not readily reducible, a compensable rating is not warranted.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.  In light of the above, the Board finds that the claim for an increased rating must be denied.

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for those disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms" ( including marked interference with employment and frequent periods of hospitalization).

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected disabilities on appeal.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's service-connected right middle finger disability is manifested by moderate muscle impairment with pain, weakness, and restricted motion.  His left inguinal hernia is manifested by pain and irritation but has not been operated on and is remediable and readily reducible.  The ratings assigned for these disabilities fully contemplate this symptomatology.  As such, it cannot be said that the available schedular evaluations for the disabilities on appeal are inadequate.

The Board observes also that, even if the available schedular evaluations for the disability at issue are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  There is no indication that the Veteran has required frequent periods of hospitalization for his right middle finger disability or left inguinal hernia, and there is nothing in the record to indicate that these disabilities cause impairment with employment over and above that which is already contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.


ORDER

Entitlement to a rating in excess of 10 percent for laceration, flexor tendon, middle finger, right hand, is denied.

Entitlement to a compensable rating for left inguinal hernia is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


